DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 and 02/13/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goth (US 8,887,785 B2).
Regarding claim 1, Goth discloses a device for preventing wind damage to a retractable awning (e.g. Abstract), the device comprising: 
a sensor (e.g. Fig. 2: 216) configured and positionable to detect movement of a portion of a retractable awning and to generate corresponding movement signals (e.g. col 7 lines 22-37); and 
a processor (e.g. Fig. 2: 240) in communication with the sensor (e.g. col 4 lines 34-37) and configured to detect an oscillatory characteristic of the movement signals and generate an awning retraction signal if the oscillatory characteristic meets a predetermined retraction criterion (e.g. Abstract & Fig. 7: 736, 738, 740, 742).  
Regarding claim 2, Goth discloses a sensor comprises a gyroscopic sensor configured to detect angular motion of a portion of a retractable awning and to generate movement signals comprising corresponding angular movement data (e.g. col 7 lines 22-40: multidimensional motion detector or accelerometer for detecting tilt, motion, shock , or vibration).  
Regarding claim 5, Goth discloses the sensor is configured and positionable to sense motion of a support arm of a retractable awning (e.g. Fig. 2: 216).  
Regarding claim 6, Goth discloses the sensor is configured to be carried by the support arm (e.g. Fig. 2: 216).  
Regarding claim 7, Goth discloses the device includes a field bus (e.g. Fig. 2: 218) configured to transmit retraction signals from the processor to an awning retractor (e.g. col 4 lines 34-37 & Fig. 7: 736, 738, 740, 742).  
Regarding claim 8, Goth discloses the field bus is configured to transmit retraction signals from the processor to an awning motor controller that commands an awning retractor motor to retract an awning in response to a retract signal received via the field bus (e.g. col 4 lines 34-37 & Fig. 7: 736, 738, 740, 742).  
Regarding claim 15, Goth discloses a method for preventing wind damage to a retractable awning (e.g. Abstract), the method comprising 
the steps of sensing movement of a portion of a retractable awning (e.g. col 7 lines 22-37); 
determining an oscillatory characteristic of the awning portion movement (e.g. col 7 lines 22-37 & Fig. 7: 736, 738, 740, 742); 
comparing the oscillatory characteristic to a predetermined retraction criterion (e.g. Fig. 7: 736, 738, 740, 742); and 
transmitting an awning retraction signal if the oscillatory characteristic meets the predetermined retraction criterion (e.g. Fig. 7: 736, 738, 740, 742).  
Regarding claim 16, Goth discloses the sensing step includes sensing angular awning portion movement and generating corresponding angular movement data (e.g. col 7 lines 22-40: multidimensional motion detector or accelerometer for detecting tilt, motion, shock , or vibration), and the method includes the additional step of removing unwanted noise from the angular movement data by applying a filter to the angular movement data (e.g. col 11 lines 42-45).  
Regarding claim 17, Goth discloses the step of removing unwanted noise includes tuning at least one filter to block or pass angular movement data having a frequency of a predetermined value or falling within a predetermined range of values (e.g. col 11 lines 8-12: filter noise is well-known to represent filtering unwanted frequency).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3-4, 9-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goth (US 8,887,785 B2) in view of Uchiyama (US 5,024,134).
Regarding claim 3, Goth discloses the movement signals, but fails to disclose determine the oscillatory characteristic by calculating the period of an oscillation of at least a portion of at least one of the movement signals.
However, Uchiyama teaches it is known to determine the oscillatory characteristic by calculating the period of an oscillation (e.g. col 5 lines 1-20: duration of peak to peak points can be used to determine oscillatory characteristic).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Goth with the teachings of Uchiyama to utilizing well-known zero-crossing technique to detect oscillation period of the oscillation data by determining peak to peak duration so as to easily identify peak vibration in a period of time. 
Regarding claim 4, Goth and Uchiyama in combination discloses the processor is configured to calculate a sinusoidal period of oscillatory waves in movement signals generated within a predetermined moving time window optimized to detect damaging awning motion based on sinusoidal periodicity of the movement signals (Goth discloses determination of movement signals in a predetermined period of time to detect damaging awning motion in Fig. 7: 734, 736, 738, 740, 742, but it fails to disclose calculate a sinusoidal period of oscillatory waves, but Uchiyama it is known to determine a peak to peak duration based on zero-crossing).  
Regarding claim 9, Goth discloses a device for preventing wind damage to a retractable awning (e.g. Abstract), the device comprising: 
a gyroscopic sensor (e.g. col 7 lines 22-40: multidimensional motion detector or accelerometer for detecting tilt, motion, shock , or vibration) supportable on a portion of a retractable awning (e.g. Fig .2: 216) and configured to detect angular movement of the awning portion and to generate corresponding angular movement signals; and 
a processor (e.g. Fig. 2: 240) in communication with the gyroscopic sensor (e.g. col 4 lines 34-37) and configured to detect predetermined angular movement signal events in the angular movement signals, and to transmit a retraction signal when an angular movement signal characteristic relating to time elapsed between angular movement signal events meets at least one predetermined retraction criterion (e.g. Fig. 7: 734, 736, 738, 740, 742).  
Goth fails to disclose, but Uchiyama teaches calculate time elapsed between the angular movement signal events (e.g. col 5 lines 1-20: duration of peak to peak points can be used to determine oscillatory characteristic).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Goth with the teachings of Uchiyama to utilizing well-known zero-crossing technique to detect oscillation period of the oscillation data by determining peak to peak duration so as to easily identify peak vibration in a period of time. 
Regarding claim 10, Uchiyama teaches the angular movement signal events comprise a zero- crossing event (e.g. col 5 lines 1-20).  
Regarding claim 11, Uchiyama teaches the angular movement signal events comprise a peak event or a nadir event (e.g. col 5 lines 1-20).  
Regarding claim 12, Goth discloses the processor is configured to transmit the retraction signal when a frequency of occurrence of the angular movement signal events reaches a predetermined value (e.g. Fig. 7: 740, 742).  
Regarding claim 13, Goth discloses the processor is configured to transmit the retraction signal when both the amplitude of angular motion and the angular movement signal event frequency reach predetermined values (e.g. Fig. 7: 740, 742).  
Regarding claim 14, Goth and Uchiyama in combination discloses the processor is configured to measure time elapsed between angular movement signal events detected within a predetermined moving time5233.3023.003- 11 - window optimized to detect damaging awning motion based on elapsed time between the angular movement signal events (Goth discloses determination of movement signals in a predetermined period of time to detect damaging awning motion in Fig. 7: 734, 736, 738, 740, 742, but it fails to disclose calculate a sinusoidal period of oscillatory waves, but Uchiyama it is known to determine a peak to peak duration based on zero-crossing).  
Regarding claim 18, Uchiyama teaches the determining step includes determining an oscillatory characteristic by determining time elapsed between predetermined types of events in the awning portion movement (e.g. col 5 lines 1-20).  
Regarding claim 19, Uchiyama teaches the determining step includes determining an oscillatory characteristic by determining time elapsed between repetitions of zero-crossing events in a waveform representing the awning portion movement (e.g. col 5 lines 1-20).  
Regarding claim 20, Uchiyama teaches the determining step includes determining an oscillatory characteristic by determining time elapsed between peak events or nadir events in a waveform representing awning portion movement (e.g. col 5 lines 1-20).  
Regarding claim 21, Goth discloses the determining step includes determining an oscillatory characteristic by: determining angular rate of angular awning portion movement (e.g. Fig. 7: 736), and determining a frequency of occurrence of the predetermined types of events in the awning portion movement (e.g. Fig. 7: 742).  
Regarding claim 22, Uchiyama teaches the determining step includes monitoring elapsed times between the predetermined types of events as those events occur within a moving time window that is optimized to allow for detection of damaging awning motion based on elapsed time between the rate of movement signal events (e.g. col 5 liens 1-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846